      4:21-cv-03091-CRZ Doc # 7 Filed: 08/23/21 Page 1 of 1 - Page ID # 12




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BILLY TYLER,

                     Plaintiff,                             4:21CV3091

       vs.
                                                      SHOW CAUSE ORDER
SOCIAL SECUIRTY ADMINISTRATION,
Omaha Office; and DIRECT EXPRESS,

                     Defendants.



      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendants, and Defendants have not voluntarily appeared. Plaintiff likewise has
not filed an application to proceed in forma pauperis (See Filing No. 6).


      Accordingly,


      IT IS ORDERED that plaintiff shall have until September 20, 2021 to show
cause why this case should not be dismissed pursuant to Federal Rule of Civil
Procedure 4(m) or for want of prosecution. The failure to timely comply with this
order may result in dismissal of this action without further notice.



      Dated this 23rd day of August, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
